Exhibit RESOLUTIONS OF THE COMPENSATION COMMITTEE OF PHH CORPORATION MARCH 18, 2008 2008 Management Incentive Plans WHEREAS, PHH Corporation (the “Corporation”) sponsors and maintains the PHH Corporation 2005 Equity and Incentive Plan (the “Plan”), which is administered by the Compensation Committee of the Corporation’s Board of Directors (the “Committee”); WHEREAS, Section 6(c) of the Plan authorizes the Committee to grant cash incentive awards under an annual incentive program to the extent that performance targets and other terms and conditions established by the Committee are satisfied; and WHEREAS, the Committee has determined that it is in the best interests of the Corporation to establish and maintain the PHH Corporation 2008 Management Incentive Plan, PHH Mortgage 2008 Management Incentive Plan and the PHH Arval Management Incentive Plan (each effective January 1, 2008) with respect to the 2008 fiscal years of the Corporation, PHH Mortgage and PHH Arval (each a “2008 Incentive Plan” and, collectively, the “2008 Incentive Plans”) under which cash incentive awards will be granted to certain named executive officers and other members of management (each an “Executive”) in an amount equal to the product of an Executive’s base salary for 2008 and the Executive’s target annual bonus percentage, to the extent that performance targets and other conditions established by the Committee are determined to have been satisfied. NOW, THEREFORE, BE IT: RESOLVED, that the Committee hereby authorizes and approves the adoption of the 2008 Incentive Plans with respect to the 2008 fiscal year of the Corporation, PHH Mortgage and PHH Arval, substantially in the forms set forth in Exhibit A, Exhibit B and Exhibit C, respectively, subject to further changes and modifications as may be deemed appropriate upon the advice of counsel, under which cash incentive awards will be granted to Executives of the Corporation, PHH Mortgage and PHH Arval, to the extent that performance targets and other conditions established by the Committee are determined to have been satisfied; RESOLVED, that the Committee hereby approves the following performance targets for the 2008 Incentive Plans: [***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. PHH Corporation 2008 Incentive Plan Performance Targets: PHH Company PTIAMI Target PTIAMI Performance Level PHH Arval $[***] million 100% PHH Mortgage $[***] million 100% PHH Mortgage 2008 Incentive Plan Performance Targets: PTIAMI Target Individual Performance Maximum Performance PayoutLevel PHH Mortgage Financial Performance Maximum Payout Level Combined Maximum Payout level Enhancements $[***] million 100% 100% 100% $[***] million 100% 150% 125% Interpolation Payout $[***] million 200% 200% 200% PHH Arval 2008 Incentive Plan Performance Targets: PTIAMI % Achieved Pay Plan $[***] million 100% 100% $[***] million 125% 125% RESOLVED, that the Committee hereby authorizes and approves cash incentive awards to the named executive officers, and in the target amounts, as set forth on Exhibit D with respect to the 2008 Incentive Plans, to the extent that performance targets and other conditions established by the Committee are determined to have been satisfied. [***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Enabling
